UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 Commission File Number 000-52005 INTEGRATIVE HEALTH TECHNOLOGIES, INC. (Exact Name of Registrant As Specified In Its Charter) DELAWARE 11-3504866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4940 Broadway Suite 201 San Antonio, TX 78209 (Address of principal executive office, including zip code) (210) 824 - 4200 (Registrant's telephone number, including area code) Issued pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.00001 per share - 1 - Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer xNon-accelerated filer Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Act). o Yesx No The number of shares outstanding of Integrative Health Technologies, Inc.’s common stock on April 16, 2007 was 40,642,597. - 2 - EXPLANATORY NOTE Integrative Health Technologies, Inc., or the Company, is filing this Amendment No. 1 on Form 10-K/A to its Annual Report on Form 10-K for the year ended December 31, 2006, or the 2006 Form 10-K, originally filed with the U.S. Securities and Exchange Commission on April 17, 2007, to amend Items 7 and 8, “Financial Statements,” and “Notes to Financial Statements,” respectively. The Financial Statements and Notes to Financial Statements have been audited and need to be included in the document. The remainder of the information contained in the 2006 Form 10-KSB is not amended hereby and remains as set forth in the original filing. PLEASE NOTE THAT THE INFORMATION CONTAINED IN THIS FORM 10-K/A, INCLUDING THE FINANCIAL STATEMENTS AND THE NOTES THERETO, DOES NOT REFLECT EVENTS OCCURRING AFTER THE DATE OF THE 2-K OR MODIFY OR UPDATE THOSE DISCLOSURES AFFECTED BY SUBSEQUENT EVENTS. SIGNATURE In accordance with Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. INTEGRATIVE HEALTH TECHNOLOGIES, INC. Date: June 4, 2007 By: /s/ Dr. Gilbert R. Kaats Dr. Gilbert R. Kaats Chairman of the Board, President & Chief Executive Officer (Principal Executive and Financial Officer) - 3 - Integrative Health Technologies, Inc. previously known as Senticore, Inc. (A Development Stage Company) AUDITED FINANCIAL STATEMENTS December 31, 2006 TABLE OF CONTENTS Page INDEPENDENT AUDITOR’S REPORT 5 BALANCE SHEET 6 STATEMENTS OF OPERATIONS 7 STATEMENTS OF CASH FLOWS 8 STATEMENTS OF STOCKHOLDERS’ EQUITY 9 NOTES TO THE FINANCIAL STATEMENTS 10 - 14 - 4 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Integrative Health Technologies, Inc. I have audited the balance sheet of Integrative Health Technologies, Inc. as of December 31, 2006, and the related statements of operations, stockholders’ equity, and cash flows for the two years ended December 31, 2006 and 2005. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on our audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, I express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Integrative Health Technologies, Inc. as of December 31, 2006, and the results of its operations and its cash flows for the two years ended December 31, 2006 and 2005 in conformity with U.S. generally accepted accounting principles. Traci J. Anderson, CPA Huntersville, NC May 30, 2007 - 5 - INTEGRATIVE HEALTH TECHNOLOGIES, INC. previously known as Senticore, Inc. (A Development Stage Company) BALANCE SHEET As of December 31, 2006 ASSETS CURRENT ASSETS Cash $ 29,673 Controlled Affiliated Issuers at value 7,980,249 Shareholder Loan Receivable 34,800 Accounts Receivable 350,266 Inventory 94,535 TOTAL CURRENT ASSETS 8,489,523 PROPERTY AND EQUIPMENT Furniture, fixtures, and equipment, Net 18,500 Net Property and Equipment 18,500 OTHER ASSETS Prepaid Trials 1,234,463 Net Other Assets 1,234,463 TOTAL ASSETS $ 9,742,486 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts Payable $ 433,392 Shareholder Loan Payable 187,340 TOTAL LIABILITIES 620,732 STOCKHOLDERS' EQUITY Preferred Stock ($.01 par value, 20,000,000 shares authorized: 20,000,000 shares issued and outstanding) 200,000 Common Stock ($.001 par value, 200,000,000 shares authorized:144,735,787 shares issued and outstanding) 144,736 Additional Paid-in-Capital 11,278,056 Retained Deficit (2,501,038 ) TOTAL STOCKHOLDERS' EQUITY 9,121,754 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 9,742,486 The accompanying notes are an integral part of these audited financial statements. - 6 - INTEGRATIVE HEALTH TECHNOLOGIES, INC. previously known as Senticore, Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Years Ended December 31, 2006 and 2005 Cumulative Total Since Inception 2006 2005 January 5, 1999 SALES AND COST OF SALES Sales $ 369,672 $ $ 374,947 Cost of Sales 164,205 164,205 Gross Profit 205,467 210,742 OPERATING EXPENSES Stock based compensation 2,586,341 Stock based interest 471,420 Selling, general and administrative 45,569 55,172 1,361,174 Total Operating Expenses 45,569 55,172 4,418,935 OTHER INCOME (LOSS) Loss from disposal of fixed assets (6,000 ) Loss on equity of LLC (109,000 ) Gain on Sale of Investments 234,769 234,769 Total Other Income (Loss) 234,769 119,769 Net Income (Loss) From Operations before tax expense 394,667 (55,172 ) (4,088,424 ) Income Tax Expense Net Income (Loss) From Operations 394,667 (55,172 ) (4,088,424 ) OTHER COMPREHENSIVE INCOME Unrealized Gain (Loss) on Mark-to-market investment portfolio, net oftax 536,512 531,512 Total Other Comprehensive Income 536,512 531,512 Comprehensive Income $ 931,179 $ (55,172 ) $ (3,556,912 ) Net Loss Per Common Share Basic & Fully Diluted $ 0.01 * Weighted Average Common Shares Outstanding 144,735,787 181,145,154 *Less than ($.01) The accompanying notes are an integral part of these audited financial statements. - 7 - INTEGRATIVE HEALTH TECHNOLOGIES, INC. previously known as Senticore, Inc. (A Development Stage Company) STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2006 and 2005 Cumulative Total Since Inception 2006 2005 January 5, 1999 CASH FLOWS FROM OPERATING ACTIVITIES Net Comprehensive Income (loss) $ 931,179 $ (55,172 ) $ (3,086,492 ) Adjustments to reconcile net increase (decrease): Depreciation 24,318 Loss on Disposal of fixed assets 6,000 Loss on Equity in LLC 109,000 Stock based interest 23,750 495,170 Stock based compensation 2,600,341 Other stock based expenses 914,174 Proceeds from sale of investments 260,897 260,897 Realized Gain on sale of investments (234,769 ) (234,769 ) Unrealized Gain on Mark to Market Investment Portfolio (536,512 ) (531,512 ) (Increase) decrease in other assets (34,800 ) 7,867 (34,800 ) (Increase) in available for sale investments (1,338,732 ) (1,338,732 ) Increase (decrease) in accounts payable and accrued payables 92,216 62,107 177,831 NET CASH PROVIDED (USED) IN OPERATING ACTIVITIES 478,211 (1,300,180 ) (638,574 ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in Portfolio Company (6,256 ) (6,256 ) Net Proceeds from sale of assets 4,500 4,500 Purchases of property, plant, and equipment (5,789 ) Goodwill acquired (given back to seller due to unwinding) 908,759 Software received (given back due to unwinding) in purchase of Pokerbook 111,471 (18,529 ) NET CASH FROM INVESTING ACTIVITIES (1,756 ) 1,020,230 (26,074 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings under note payable 669,600 Repayments under note payable (448,034 ) (369,600 ) (785,358 ) Excess of outstanding checks over bank balance 3,302 3,302 Proceeds from sale of land 135,000 Incurrence (repayment) of advances 189,000 Advances from stockholders 112,413 Capital contributions 19,846 Proceeds from issuance of common stock 458,500 539,518 NET CASH (USED) IN FINANCING ACTIVITIES (448,034 ) 281,202 694,321 NON-CASH FLOW INVESTING ACTIVITIES Issuance of preferred stock (acquisition of companies) 7,469,025 7,469,025 Acquisitions of wholly owned subsidiaries, fixed assets, intangibles and liabilities (7,469,025 ) (7,469,025 ) Issuance of portfolio holding in exchange for debt reduction 677,373 677,373 Debt reduction in exchange for portfolio holding (677,373 ) (677,373 ) NET NON-CASH INVESTING ACTIVITIES INCREASE (DECREASE) IN CASH 28,421 1,252 29,673 CASH AND CASH EQUIVALENTS Beginning of Period 1,252 Ending of Period $ 29,673 $ 1,252 $ 29,673 The accompanying notes are an integral part of these audited financial statements. - 8 - INTEGRATIVE HEALTH TECHNOLOGIES, INC. previously known as Senticore, Inc. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY For the Years Ended December 31, 2006 and 2005 Common Common Preferred Preferred Deferred Stock Additional Shares Stock Shares Shares and Interest Paid-in Retained (000's) $ (000's) $ Compensation Capital Deficit Balances, December 31, 2003 40,040 $ 40,040 $ $ (314,950 ) $ 492,256 $ (881,670 ) Shares canceled (12,000 (12,000 ) Amortization of deferred compensation 291,200 Issuance of stock for services 21,841 21,841 2,107,417 Issuance of stock for interest, payable, acquisitions 74,150 74,150 971,603 Net Income (Loss) for the year (2,835,517 ) Balances, December 31, 2004 124,031 $ 124,031 $ $ (23,750 ) $ 3,571,276 $ (3,717,187 ) Issuance of stock for cash 34,727 34,727 401,386 Issuance of stock for services 22,387 22,387 Amortization of deferred compensation 23,750 Net Income (Loss) for the year (55,172 ) Balances, December 31, 2005 181,145 $ 181,145 $ $ $ 3,972,662 $ (3,772,359 ) Correction of an error 20 Shares canceled (36,409 (36,409 ) 36,349 Issuance of stock for acquisitions 20,000 200,000 7,269,025 Net Income (Loss) for the year 1,271,321 Balances, December 31, 2006 144,736 $ 144,736 20,000 $ 200,000 $ $ 11,278,056 $ (2,501,038 ) The accompanying notes are an integral part of these audited financial statements - 9 - INTEGRATIVE HEALTH TECHNOLOGIES, INC. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 NOTE A—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activity Integrative Health Technologies, Inc. formerly known as Senticore, Inc. (The Company) was incorporated under the laws of the state of Delaware on January 5, 1999. On February 11, 2005 The Company elected under the Investment Company Act of 1940 (the “ICA”) to become a Business Development Company (“BDC”). This means that, from that date and continuing through the year ended December 31, 2006, the Company operated as a publicly-traded, closed-end investment company which, because of its BDC election, could raise money in the public sector and invest in the private sector. However, as disclosed below in the Note “Subsequent Events”, on May 6, 2007 the Company withdrew its BDC election. Business Description During the year ended December 31, 2006, the Company was a BDC providing capital, equipment, scientific advice and extensive hands-on managerial assistance to portfolio companies in the healthcare and nutritional industries.The company also held some investments in three public companies and one private company that are not in the healthcare and nutritional industries. IHTI’s three major healthcare and nutritional portfolio companies are all wholly-owned subsidiaries of IHTI: (1) Health and Medical Research Inc. is a clinical research organization that has conducted clinical trials and research for over 20 years capitalizing on the growing importance of scientific support for the marketing of healthcare and nutritional products and technologies; (2) HealthTech Development, LLC provides consulting to healthcare and nutritional companies and product research and development including feasibility and marketing studies, and; (3) HealthTech Products, LLC markets clinically-tested healthcare and nutritional products. Basis of Presentation The financial statements included herein were prepared under the accrual basis of accounting. Cash and Cash Equivalents For purposes of the Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Management’s Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The financial statements above reflect all of the costs of doing business. Revenue Recognition The Company’s policy is to recognize income when it is earned. - 10 - Comprehensive Income (Loss) The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in the financial statements. Development Stage The Company is considered to be in the development stage as defined by Statement of Financial Accounting Standards (SFAS) No. 7 and, accordingly, most of its accounting policies and procedures have not yet been established. Net Income per Common Share Statement of Financial Accounting Standard (SFAS) No. 128 requires dual presentation of basic and diluted earnings per share (EPS) with a reconciliation of the numerator and denominator of the EPS computations.Basic earnings per share amounts are based on the weighted average shares of common stock outstanding. If applicable, diluted earnings per share would assume the conversion, exercise or issuance of all potential common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. Accordingly, this presentation has been adopted for the period presented. There were no adjustments required to net income for the period presented in the computation of diluted earnings per share. Deferred Taxes Income taxes are provided in accordance with Statement of Financial Accounting Standards No. 109 (SFAS No. 109), “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss-carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Impairment of Long-Lived Assets The Company evaluates the recoverability of its fixed assets and other assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144’). SFAS 144 requires recognition of impairment of long-lived assets in the event the net book value of such assets exceeds its expected cash flows, it is considered to be impaired and is written down to fair value, which is determined based on either discounted future cash flows or appraised values. The Company adopted the statement on inception. No impairments of these types of assets were recognized during the period ended December 31, 2006. Fair Value of Financial Instruments The carrying amounts reported in the balance sheet for cash, accounts receivable and payable approximate fair value based on the short-term maturity of these instruments. Accounts Receivable Accounts deemed uncollectible are written off in the year they become uncollectible. No receivables were deemed uncollectible as of December 31, 2006. Stock-Based Compensation The Company accounts for stock-based compensation using the fair value method of Financial Accounting Standard No. 123. Common shares issued for services rendered by a third party (both employees and non-employees) are recorded at the fair value of the shares issued or services rendered, whichever is more readily determinable. - 11 - Recent Accounting Pronouncements In March 2006, the FASB issued SFAS No. 156. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of its first fiscal year that begins after September 15, 2006. An entity should apply the requirements for recognition and initial measurement of servicing assets and servicing liabilities prospectively to all transactions after the effective date of this Statement. In September 2006, the FASB issued SFAS No. 157 and No. 158. Statement No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. Statement No. 158 is an amendment of FASB Statements No. 87, 88, 106, and 132(R). It improves financial reporting by requiring an employer to recognize the over funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The Company does not expect application of SFAS No. 156, 157 and 158 to have a material effect on its financial statements. NOTE B—SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosures of cash flow information for the period ended December 31, 2006 is summarized as follows: Cash paid for interest and income taxes: December 31, 2006 Income Taxes $ Interest $ NOTE C—SEGMENT REPORTING In June 1997, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 131, “Disclosures about Segments of an Enterprise and Related Information.” This statement requires companies to report information about operating segments in interim and annual financial statements. It also requires segment disclosures about products and services, geographic areas and major customers. The Company determined that it did not have any separately reportable operating segments as of December 31, 2006. NOTE D—COMMITMENTS As of December 31, 2006, the Company has a lease commitment to rent office space. The rental expense for 2006 is $4,600. The lease expired on December 31, 2006. - 12 - NOTE E—INCOME TAXES Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for federal and state income tax purposes. The Company’s total deferred tax asset, calculated using federal and state effective tax rates, as of December 31, 2006 is as follows: Total deferred tax assets $ 124,000 Valuation allowance (124,000 ) Net deferred tax asset $ The reconciliation of income taxes computed at the federal statutory income tax rate to total income taxes for the period ended December 31, 2006: Income tax computed at the federal statutory rate 34.0 % State income taxes, net of federal tax benefit 4.8 % Valuation allowance (38.8 %) Total deferred tax asset 0 % Because of the Company’s lack of earnings history, the deferred tax asset has been fully offset by a valuation allowance. The valuation allowance increased (decreased) by approximately $(153,000) and $21,000 for the years ended December 31, 2006 and 2005 respectively. As of December 31, 2006, the Company had federal and state net operating loss carryforwards in the amount of approximately $319,000 which expire at various times through the year 2026. NOTE F—NOTES PAYABLE AND SHAREHOLDER RECEIVABLE/RELATED PARTY As of December 31, 2006, the Company had no outstanding Notes Payable, but it did have an outstanding, non-interest bearing, demand Notes Payable with its major shareholders. The total amount of the Notes Payable to the shareholders was $187,340 as of December 31, 2006. As of December 31, 2006, the Company had an outstanding Shareholder Loan Receivable with one of its major shareholders is the amount of $34,800. NOTE G—RELATED PARTY TRANSACTIONS On August 15, 2006 The Company entered into an agreement with an investment company to purchase sufficient shares of the Company’s stock in Taj Systems, Inc., a pink-sheet company trading under the symbol TJSS, to eliminate all of the Company’s $671,927 outstanding liabilities that it had at closing. The TJSS shares in question are restricted shares, but could be converted into common stock as of August 31, 2006. However, the agreement is not contingent upon this convertibility. The investor provided an initial payment of $114,969 and agreed to pay for this stock in five payments over the next five months (as of this filing date, all five payments have been received.) Upon receipt of all payments, the Company has agreed to transfer these restricted shares to the investor. The Board of Directors has approved the sale with the restriction that all proceeds must be used for the reduction of outstanding debts, and not for operating capital or executive or consultant compensation. NOTE H—SUBSEQUENT EVENTS On May 6, 2007, the Company filed a form N-54C with the SEC revoking its earlier election to become a BDC. - 13 - NOTE I—CONTROLLED AFFILIATED ISSUERS The following is a table detailing the Company’s Portfolio of Holdings and Investments of its Controlled Affiliated Issuers: Publicly-Traded Companies FMV at 12/31/2006 Acquisition Date Shares Price per share Fair Market Value Cost Unrealized Gain(Loss) Taj Systems (TJSS) 1,281,886 $ 0.115 $ 147,417 $ 236,233 $ (88,816 ) AdZone Research (ADZR) 882,353 $ 0.003 $ 2,647 $ $ 2,647 Beere Financial (BRFG) 2,308 $ 0.100 $ 231 $ 10,000 $ (9,769 ) Integrated Health Tech (IHT) 6,874 $ 0.560 $ 3,849 $ 6,256 $ (2,407 ) subtotal $ 154,144 $ 252,489 Non Controlled Companies (Non-Publicly traded) 8% Equity Position in AlgaeCal International October 2006 $ 320,000 $ 320,000 $ The Justice Fund, a privately held corporation 11,000,000 $ 0.100 $ 110,000 $ $ 110,000 Controlled Companies (Non-Publicly traded) 100% Health and Medical Research, Inc. August 2006 $ 7,361,998 $ 6,531,106 $ 830,892 100% HealthTech Products, LLC August 2006 $ $ $ 100% HealthTech Development, LLC August 2006 $ 34,107 $ $ 34,107 subtotal $ 7,826,105 $ 6,851,106 Totals $ 7,980,249 $ 7,103,595 Unrealized Gain (Loss) at 12/31/2006 $ 876,653 Portfolio Holdings @ at 12/31/2006 $ 7,980,249 - 14 -
